—Judgment, Supreme Court, Bronx County (Robert Cohen, J.), rendered January 8, 1997, convicting defendant, after a jury trial, of attempted murder in the second degree, and sentencing him to a term of SVs to 25 years, unanimously affirmed.
The prosecutor’s proper cross-examination of defendant concerning his employment, which inquiry resulted in defendant’s unexpected admission of prior drug involvement, was not a violation of the court’s Sandoval ruling.
The court properly exercised its discretion in limiting cross-examination of the complainant by precluding defendant from questioning him about his alleged participation in a murder 10 or 12 years earlier for which someone else had been convicted. Defendant’s offer of proof was inadequate and lacked a good faith basis in that it was speculative and based upon totally unreliable rumor (see, People v Hargrove, 213 AD2d 492, lv denied 87 NY2d 846).
We have considered and rejected defendant’s other claims. Concur — Lerner, P. J., Sullivan, Milonas, Rosenberger and Ellerin, JJ.